Citation Nr: 0732382	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-38 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for tinea pedis.

3.  Entitlement to service connection for a disability of the 
nervous system.

4.  Entitlement to service connection for dermatophytosis.

5.  Entitlement to service connection for a neurosis.

6.  Entitlement to service connection for degenerative 
arthritis.

7.  Entitlement to service connection for a disc disorder.

8.  Entitlement to service connection for a forearm disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefits.  

The issues of entitlement to increased evaluations for the 
service-connected migraine headaches and tinea pedis are 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  A disorder of the nervous system was not present in 
service, and has not been etiologically related to service, 
to include on the basis of exposure to herbicides.  

2.  A chronic skin disorder (other than tinea pedis) was not 
present in service, and has not been etiologically related to 
service, to include on the basis of exposure to herbicides.  

3.  A neurosis, diagnosed as depression, was not present in 
service, and has not been etiologically related to service, 
to include on the basis of exposure to herbicides.  

4.  Degenerative arthritis was not present in service, had 
not manifested to a compensable degree within one year of 
discharge from service, and has not been etiologically 
related to service, to include on the basis of exposure to 
herbicides.

5.  Degenerative disc disease was not present in service, had 
not manifested to a compensable degree within one year of 
discharge of service, and has not been etiologically related 
to service, to include on the basis of exposure to 
herbicides.

6.  A forearm condition was not present in service, and has 
not been etiologically related to service, to include on the 
basis of exposure to herbicides.


CONCLUSIONS OF LAW

1.  A disorder of the nervous system was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.307(a)(6)(iii), 3.309(e) (2007).

2.  Chronic dermatophytosis (other than tinea pedis) was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303(b), 3.307(a)(6)(iii), 3.309(e) 
(2007).

3.  A neurosis was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.307(a)(6)(iii), 
3.309(e) (2007).

4.  Degenerative arthritis was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.307, 
3.307(a)(6)(iii),3.309(a), 3.309(e) (2007).

5.  Degenerative disc disease (DDD) was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.307, 3.307(a)(6)(iii),3.309(a), 3.309(e) (2007).

6.  A forearm disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.307(a)(6)(iii), 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In December 2003 and March 2004, and May 2006, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claims and its duty to assist him 
in substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to provide any 
other evidence in his possession that pertains to his claim.

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a September 2004 
SOC and May 2006 SSOC (styled as an SOC) each provided him 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that he received Dingess notice in the 
May 2006 VCAA letter.

II.  Applicable laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war, or peacetime service after January 1, 1947, 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The law contains presumptions regarding disabilities claimed 
as due to Agent Orange.  The governing law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (which 
means transient neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to a herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. at 162.  In addition, the U.S. Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection for a non-
presumptive disease, with proof of actual direct causation by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran has requested that service connection be awarded 
to a disorder of the nervous system, dermatophytosis, a 
neurosis, degenerative arthritis, an intervertebral disc 
disorder, and a forearm disorder, on the basis that they are 
directly related to his period of service.  He has also 
argued, in the alternative, that these conditions are 
presumptively related to herbicide (Agent Orange) exposure.  

The service medical records (SMRs) show no complaints of, or 
treatment for, a nervous system disorder, a neurosis, 
degenerative arthritis, DDD, or forearm condition.  These 
records showed treatment for dyshidrosis of the hands 
secondary to an infection in November 1970, and a rash of the 
hands and the feet in December 1970.  He was diagnosed with 
tinea pedis, which is already service connected. 

The voluminous records developed after service do not show 
any treatment for or diagnosis of a disorder of the nervous 
system.  Except for headaches (which are already service 
connected), neurological examinations performed after service 
were otherwise within normal limits.  

A February 1972 VA examination showed mild acne over the 
shoulders, while an examination performed in July 1979 was 
normal.  In February 1984, he had a rash, which had been 
diagnosed as pitypsoriasis rosea.  This was noted to be a 
first-time rash.  The records developed after this date show 
no further treatment for a skin disorder.

In regard to the claim for a neurosis, a VA examination 
conducted in February 1972 found that, while he was 
hypersensitive and easy to anger, there was no evidence of 
any psychiatric disorder.  Multiple prison treatment records 
include diagnoses of depression and post-traumatic stress 
disorder (PTSD).  Service connection for PTSD has been 
denied, and the veteran did not appeal that denial.  In 
September 1995, he claimed that he had first been treated for 
psychiatric complaints while in Vietnam, although the SMRs 
show treatment only for headaches and not for any psychiatric 
complaints.  A long history of alcohol and polysubstance 
abuse was noted. 

A VA examination was performed in March 1996.  The veteran 
described hearing voices, a memory deficit, initial insomnia, 
and frightening nightmares.  The objective examination noted 
that he was pleasant and cooperative, although he had 
displayed initial anger.  When he spoke of Vietnam, he showed 
no change in what was considered to an appropriate affect.  
There was no sadness or tearfulness, but he was irritable.  
There were no hallucination or delusions and his thought 
processes were normal, although he generally over-elaborated.  
His PTSD psychological testing suggested malingering.  The 
combat exposure scale reflected moderate to severe heavy 
combat, which was inconsistent with the history that he 
provided in regards to combat experiences in Vietnam.  It was 
commented that his history was complicated by alcohol and 
substance abuse; there was some question as to whether he was 
still drinking.  The Axis I diagnoses were alcohol dependence 
and polysubstance abuse; the Axis II diagnosis was 
personality disorder, not otherwise specified with antisocial 
and passive-aggressive features.  A May 2003 VA examination 
noted that he was alert, oriented, and cooperative, with 
appropriate behavior and speech.  He did display a depressed 
affect.

The veteran's post-service treatment records indicate that 
degenerative arthritis and DDD were not diagnosed until the 
1990's.  He was found to have degenerative discs in the 
cervical and lumbar spines.  This evidence also did not find 
any disorder of either forearm.  A January 1996 X-ray was 
negative.

After a careful review of the evidence of record, the Board 
finds that service connection for the claimed conditions has 
not been established.  Medical evidence is generally required 
to establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

As noted above, the SMRs are completely silent as to any 
complaints of or treatment for a disorder of the nervous 
system, a neurosis, degenerative arthritis, DDD, or a forearm 
condition.  In regard to the disorder of the nervous system 
and the forearm, there is no indication of any current 
disability.  While depression has been diagnosed since 
service, there is no suggestion that this disorder was 
present in service, or has been related to his service.  
There is also no suggestion in the record that degenerative 
arthritis or DDD had developed to a compensable degree within 
one year of his separation from service.  As to the skin 
disorder, there was reference to tinea pedis in service (as 
noted above, already service connected); there was also a 
diagnosis of pitypsoriasis rosea following his release from 
service, although this was noted to be a "first time" rash.  
There was no suggestion in the record that this disorder was 
related to his period of service.  Therefore, there is no 
suggestion that these disorders can be service-connected, on 
either a direct or presumptive basis.

The veteran has also claimed that these various disorders 
were caused by in-service exposure to herbicides.  The 
veteran had served in Vietnam; therefore, exposure to 
herbicide agents during his tour of duty may be presumed.  
See 38 C.F.R. § 3.307(a)(6)(iii).  However, none of the 
veteran's diagnosed conditions are diseases listed as 
presumptively related to herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.159(a), 3.303(a); Jandreau; Buchanan, supra.  While the 
veteran is competent to remark on his symptoms, he has not 
shown that he has the requisite expertise to either diagnose 
a medical condition or to provide a medical opinion as to the 
relationship between any diagnosed conditions and service. 

In summary, the veteran's contentions have been carefully 
considered, but those contentions are outweighed by the 
absence of any medical evidence to support the claims.  
Accordingly, the Board finds that the weight of the evidence 
is against either the presence of a current disability or the 
presence of a disease or injury in service, and against a 
causal relationship between the two.  The preponderance of 
the evidence is thus against the claims for service 
connection, and, therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability of the 
nervous system is denied.

Entitlement to service connection for dermatophytosis is 
denied.

Entitlement to service connection for a neurosis is denied.

Entitlement to service connection for degenerative arthritis 
is denied.

Entitlement to service connection for a disc disorder is 
denied.

Entitlement to service connection for a forearm disorder is 
denied.


REMAND

The veteran has also claimed that increased evaluations 
should be assigned for his service-connected migraine 
headaches and tinea pedis.  The evidence of record 
demonstrates that he was last examined by VA in May 2003.  
Therefore, the Board is concerned that this examination no 
longer provides an adequate depiction of the current degree 
of disability caused by these disorders.  In addition, the 
examination of his skin did not specifically address the 
rating criteria in relation to his tinea pedis.  As a 
consequence, it is found that additional examinations would 
be helpful in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a neurological 
examination, in order to ascertain the 
current nature and degree of severity of 
the service-connected migraine headaches.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
must indicate in the examination report 
that the claims folder was so reviewed.  
The examiner should state whether the 
veteran has very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  All indicated special 
studies deemed necessary should be 
conducted.  A complete rationale for any 
opinions expressed should be provided.

2.  Also, afford the veteran a complete 
dermatological examination, in order to 
ascertain the current nature and degree of 
severity of the service-connected tinea 
pedis.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  The examiner should 
specifically state whether the veteran's 
condition affects at least 5 percent, but 
less than 20 percent of the entire body, 
or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; 
requires intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than 6 weeks during 
the past 12 month period.  All indicated 
special studies deemed necessary should be 
conducted.  A complete rationale for any 
opinions expressed should be provided.

3.  Once the above-requested development 
has been completed, readjudicate the 
claims for increased disability 
evaluations for the service-connected 
migraine headaches and tinea pedis.  If 
either decision remains adverse to the 
appellant, provide him and his 
representative an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


